DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "control unit” in claims 1, 5, 7, 19 and all claims dependent on, “input unit” in claim 11 and all claims dependent on, and “output unit” in claims 16 and 19 and all claims dependent on.

If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim recites, inter alia, "a program for causing a computer to execute processing of:”  Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 20 recites the limitation "the light emitting units" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/644,873 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application 16/644,858 is a broader recitation of claim 1 of copending Application No. 16/644,873.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A mapping of the corresponding claims appears below.

Regarding claim 1, claim 1 is a broader recitation of claim 1 of copending Application No. 16/644,873.  Please see the chart below
Present application (16/644,858)
Copending application (16/644,873)
Notes

An information processing apparatus comprising:
Identical
A control unit configured to determine a setting of a light emitting unit according to concept data indicating a characteristic of a desired image and a light emission result of the light emitting unit.
A control unit configured to determine a setting of a light emitting unit according to concept data indicating a characteristic of a desired image and a light emission result of the light emitting unit, 
Identical

Wherein the control unit controls the determined setting to maintain the concept data in a case where change in an object has occurred.
Broader recitation


Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/644,873 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the instant application 16/644,858 is a broader recitation of claim 2 of copending Application No. 16/644,873.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/644,873 (reference claim 5 of the instant application 16/644,858 is a broader recitation of claim 3 of copending Application No. 16/644,873.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/644,873 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the instant application 16/644,858 is a broader recitation of claim 4 of copending Application No. 16/644,873.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/644,873 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the instant application 16/644,858 is a broader recitation of claim 7 of copending Application No. 16/644,873.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/644,873 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the instant application 16/644,858 is a broader recitation of claim 8 of copending Application No. 16/644,873.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/644,873 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the instant application 16/644,858 is a broader recitation of claim 9 of copending Application No. 16/644,873.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/644,873 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the instant application 16/644,858 is a broader recitation of claim 10 of copending Application No. 16/644,873.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/644,873 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the instant application 16/644,858 is a broader recitation of claim 11 of copending Application No. 16/644,873.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/644,873 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the instant application 16/644,858 is a broader recitation of claim 12 of copending Application No. 16/644,873.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/644,873 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the instant application 16/644,858 is a broader recitation of claim 13 of copending Application No. 16/644,873.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/644,873 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the instant application 16/644,858 is a broader recitation of claim 15 of copending Application No. 16/644,873.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A mapping of the corresponding claims appears below.

Regarding claim 17, claim 17 is a broader recitation of claim 15 of copending Application No. 16/644,873.  Please see the chart below
Present application (16/644,858)
Copending application (16/644,873)
Notes
An information processing method comprising:
An information processing method comprising:
Identical
determining a setting of a light emitting unit according to concept data indicating a characteristic of a desired image and a light emission result of the light emitting unit.
determining a setting of a light emitting unit according to concept data indicating a characteristic of a desired image and a light emission result of the light emitting unit; and
Identical

controlling the determined setting to maintain the concept data in a case where change in an object has occurred.
Broader recitation

18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/644,873 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of the instant application 16/644,858 is a broader recitation of claim 16 of copending Application No. 16/644,873.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A mapping of the corresponding claims appears below.

Regarding claim 18, claim 18 is a broader recitation of claim 16 of copending Application No. 16/644,873.  Please see the chart below
Present application (16/644,858)
Copending application (16/644,873)
Notes
A program for causing a computer to execute processing of:
A program for causing a computer to execute processing of:
Identical
determining a setting of a light emitting unit according to concept data indicating a characteristic of a desired image and a light emission result of the light emitting unit.
determining a setting of a light emitting unit according to concept data indicating a characteristic of a desired image and a light emission result of the light emitting unit; and
Identical

controlling the determined setting to maintain the concept data in a case where change in an object has occurred.
Broader recitation


Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/644,873 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of the instant application 16/644,858 is a broader recitation of claim 17 of copending Application No. 16/644,873.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A mapping of the corresponding claims appears below.

Regarding claim 19, claim 19 is a broader recitation of claim 17 of copending Application No. 16/644,873.  Please see the chart below
Present application (16/644,858)
Copending application (16/644,873)
Notes
A lighting system comprising:
A lighting system comprising:
Identical
An information processing apparatus; and a light emitting unit, the information processing apparatus including a control unit configured to determine a setting of a light emitting unit according to concept data indicating a characteristic of a desired image 


An output unit configured to output the setting to the light emitting unit, the light emitting unit including a light emission control unit configured to control light emission based on the setting output from the information processing apparatus.
An output unit configured to output the setting to the light emitting unit, the light emitting unit including a light emission control unit configured to control light emission based on the setting output from the information processing apparatus.
Identical


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tamura US 2018/0343374.

Re claims 1, 17 and 18, Tamura discloses an information processing apparatus (imaging system 10) and an information processing method comprising: a control unit (main control unit 29 of camera 11) configured to determine a setting of a light emitting unit (12-14) according to concept data (brightness of each object area) indicating a characteristic of a desired image and a light emission result of the light emitting unit (12-14) (main control unit 29 controls turn on time and amount of light of each illumination device 12-14 to acquire an image of an object having a desired brightness) (figures 1-4; paragraphs 54-64, 71-73).  

Re claim 2, Tamura further discloses that the concept data is data indicating brightness specified for each area of the object (figure 4; paragraphs 54-68).

Re claim 3, Tamura further discloses that the concept data includes data indicating first brightness specified for a first area of the object, and data indicating second brightness specified for a second area of the object (individual irradiation area detection unit 54 compares brightness values of all pixels and extracts pixels having a certain brightness) (paragraphs 54-64; figures 1-4).




Re claim 11, Tamura further discloses that the information processing apparatus further comprises an input unit (22, 24) configured to accept an input for generating the concept data (operation switches 22 and touch panel 24 receive input operations for various camera settings) (figure 2; paragraph 44).

Re claim 12, Tamura further discloses that the information processing apparatus further comprises a display unit (23) configured to display a reference image to be referred to when the input is accepted (irradiation area image 72 is displayed on read display unit 23)(figures 2-4; paragraphs 51, 68-73).

Re claims 13-14, Tamura further discloses that a configuration corresponding to the input is reflected in the reference image in response to the input and the reference image is an image obtained when the light emission result of the light emitting unit is acquired (irradiation area image 72 is displayed on rear display unit 23 and since irradiation area image 72 is a preview image, the photographer may check the amount of light of each of the individual irradiation areas 64-66) (figures 2-4; paragraphs 51, 68-73).

Re claim 15, Tamura further discloses that the setting of the light emitting unit is a setting regarding light emission intensity of the light emitting unit (main control unit 29 

Re claim 16, Tamura further discloses that the information processing apparatus includes an output unit (illumination control unit 52) configured to output the setting of the light emitting unit (12-14) (illumination control unit 52 outputs illumination settings from main control unit 29 to illumination devices 12-14 to control illumination devices) (figures 1-4; paragraphs 54-64).

Re claim 19, Tamura discloses a lighting system comprising: an information processing apparatus (imaging system 10) and a light emitting unit (12-14), the information processing apparatus (imaging system 10) including a control unit (main control unit 29 of camera 11) configured to determine a setting of a light emitting unit (12-14) according to concept data (brightness of each object area) indicating a characteristic of a desired image and a light emission result of the light emitting unit (12-14) (main control unit 29 controls turn on time and amount of light of each illumination device 12-14 to acquire an image of an object having a desired brightness) (figures 1-4; paragraphs 54-64, 71-73), and an output unit (illumination control unit 52) configured to output the setting of the light emitting unit (12-14), the light emitting unit (12-14) including a light emission control unit configured to control light emission based on the setting output from the information processing apparatus (main control unit 29 of imaging system) (illumination control unit 52 outputs illumination settings from main 

Re claim 20, Tamura further discloses that a part of a plurality of the light emitting units emits light in synchronization with the capture (main control unit 29 controls turn on time and amount of light of each illumination device 12-14 to acquire an image of an object having a desired brightness) (figures 1-4; paragraphs 54-64, 71-73).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura US 2018/0343374 in view of Official Notice.

Re claim 4, the Tamura reference discloses all of the limitations of claim 3 above including varying the brightness of a light emitting unit corresponding to different areas in images.  However, although Tamura discloses all of the above limitations it fails to specifically disclose that data indicating first brightness is data corresponding to appropriate exposure and data indicating second brightness is a relative value with respect to the appropriate exposure.  However, the examiner takes Official Notice that it is well known in the digital imaging art for a camera including an illumination device and image processing functions to utilize appropriate exposure and relative values when making brightness determinations for illumination of a scene to be captured.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include appropriate exposure values and relative values when making brightness determinations for illumination of a scene to be captured in the information processing apparatus disclosed by the Tamura reference.  Doing so would provide a means for quickly and reliably varying the brightness of light emitted by a light emission unit in accordance with desired imaging characteristics.

Claims 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura US 2018/0343374 in view of Kanazawa JP2008-298941 hereinafter referred to as “Kanazawa”.


Kanazawa discloses that it is well known in the art for a camera including an illumination device to generate a dimming table corresponding to a light emission result of a light emitting unit on a basis of image information of an image obtained in a case where the light emitting unit has emitted light in a predetermined light emission pattern (imaging device acquires pre-emission images and controls light emission intensity of light emission units 12, 13 based on light emission values in a table and detected brightness levels in captured pre-emission images based on distance between a subject and a light emission unit)(figures 4-6; paragraphs 33-59).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings disclosed by the Kanazawa reference in the information processing apparatus disclosed by the Tamura reference.  Doing so would provide a means for quickly and reliably varying the brightness of light emitted by a light emission unit in accordance with predetermined values stored in a table.

Re claim 6, Kanazawa further discloses that the light emission pattern is light emission intensity of the light emitting unit (imaging device acquires pre-emission images and controls light emission intensity of light emission units 12, 13 based on light 

Re claim 7, Kanazawa further discloses that the control unit uses image information corresponding to predetermined light emission intensity to generate image information corresponding to light emission intensity different from the predetermined light emission intensity (imaging device acquires pre-emission images and controls light emission intensity of light emission units 12, 13 based on light emission values in a table and detected brightness levels in captured pre-emission images based on distance between a subject and a light emission unit)(figures 4-6; paragraphs 33-59).  

Re claims 9-10, Kanazawa further discloses that the image information is spatial sensor information corresponding to the light emission pattern of the light emitting unit and the image information is a unit block having an arbitrary size (CPU 27 detects brightness levels of different regions of pre-emission images based on a distance between a subject and a light emission unit) (figures 4-6; paragraphs 33-59).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura US 2018/0343374 in view of Kanazawa JP2008-298941 hereinafter referred to as “Kanazawa” and further in view of Shitomi JP2012-037803 hereinafter referred to as “Shitomi”.


Shitomi discloses that it is well known in the art for a camera including an illumination device to vary the color temperature of light in an illumination device of the camera to obtain high quality images (figures 1-7; paragraphs 37-46).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings disclosed by the Shitomi reference in the information processing apparatus disclosed by the combination of the Tamura and Kanazawa references.  Doing so would provide a means for varying the color temperature of light emitted by a light emission unit in order to obtain high quality images.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. US 2011/0280560 discloses a flashing control method for a digital camera where a preflash is used to obtain a corresponding preflash brightness value with respect to a distance.

Contacts
Any inquiry concerning this communication or earlier communications from the  (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699